DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2021 has been entered.
Claims 1, 2, 4, 6-16, 18-19 and 22-25 are pending and an action on the merits is as follows.	
Rejections of claims 7-9, 13 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Information Disclosure Statement
The information disclosure statement filed April 19, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because each foreign document does not include an English translation or concise explanation of relevance. See MPEP § .  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Knecht et al. (US 2018/0215579 A1) in view of Chan (US 2013/0048436 A1).

Claim 23: Knecht et al. discloses a method of controlling a building control system comprising a door system and an elevator system using a sensor system configured to capture one or more status parameters of the elevator system and the door system, where a status parameter of a door lock of the door system is detected, where the door lock is operably connected to the door which is within the building (page 2 ¶ [0027]).  Operation of the elevator system is adjusted in response to at least the status parameter of the door lock, by switching off the elevator system (page 6 ¶ [0084]).  Therefore an elevator car of the elevator system would be deactivated.  This reference fails to disclose the door to be a door other than a landing door to the elevator car and an elevator door of the elevator car.
However Chan teaches a method, where a door sensing device (122) detects a status parameter (open-state/closed-state) of a doorway (123) (page 2 ¶ [0030]) based on operation of door (124) and adjusts operation of an elevator system in response thereto (pages 2-3 ¶ [0034]-[0044]).  Said door is shown in FIG. 2 to be a door other than a landing door (112) to an elevator car and an elevator door of the elevator car.
Given the teachings of Chan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Knecht et al. with providing the door to be a door other than a landing door to the elevator car and an elevator door of the elevator car.  Doing so would ensure a more effective evacuation process in an emergency situation by preventing an elevator car from stopping to unload passengers at a floor where a door is malfunctioning
Claim 24: Knecht et al. modified by Chan discloses a method as stated above, where the status parameter of the door lock is shown in Knecht et al. to indicate that the door lock is engaged or disengaged (page 2 ¶ [0025]).
Claim 25: Knecht et al. modified by Chan discloses a method as stated above, where the status parameter of the door lock is shown in Knecht et al. to indicate that the door lock is engaged or disengaged (page 2 ¶ [0025]) and a status parameter of a door of the door system is detected (pages 2-3 ¶ [0028]). The status parameter of the door indicates that the door is either open or closed (page 2 ¶ [0025]).
Claims 1, 10, 11, 18, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Knecht et al. (US 2018/0215579 A1) in view of Bozorgzadeh et al. (US 5,894,911), further in view of Chan (US 2013/0048436 A1).
Claims 1 and 19: Knecht et al. discloses a method of controlling and a controller of a building control system comprising a door system and an elevator system using a sensor system configured to capture one or more status parameters of the elevator system and the door system, comprising a processor and a memory comprising computer-executable instructions that are executed by the processor to cause the processor to perform operations, where a status parameter of a door of the door system within the building is detected (pages 2-3 ¶ [0028]).  A status parameter of a door lock of the door system is detected, where the door lock is operably connected to the door (page 2 ¶ [0027]).  The status parameter of the door and the status parameter of the door lock are further displayed on a device (page 3 ¶ [0029]). The status parameter of the door indicates that the door is either open or closed, and the status parameter of the door lock indicates that the lock is engaged or disengaged (page 2 ¶ [0025]).  This 
However Bozorgzadeh et al. teaches a method of controlling and a controller of a building control system, where an elevator system includes a door and a corresponding door lock (column 1 lines 5-6).  A status parameter of the door lock indicates that a door is malfunctioning (failure), and operation of an elevator is shut down in response thereto (column 1 lines 39-42).  Therefore operation of the elevator system is adjusted in response to malfunctioning of the door.
Given the teachings of Bozorgzadeh et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Knecht et al. with providing the status parameter of the lock to indicate that the door is malfunctioning, and operation of the elevator system to be adjusted in response to malfunctioning of the door.  Doing so would allow continuous monitoring of a state of the door lock and communication of the state of the door lock to an elevator controller, where an elevator can be shut down when a monitored state is different than an assumed state, as taught in Bozorgzadeh et al. (column 4 lines 2-8). These references fail to disclose the door to be a door other than a landing door to the elevator car and an elevator door of the elevator car.
However Chan teaches a method and controller, where a door sensing device (122) detects a status parameter (open-state/closed-state) of a doorway (123) (page 2 ¶ 
Given the teachings of Chan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and controller disclosed in Knecht et al. as modified by Bozorgzadeh et al. with providing the door to be a door other than a landing door to the elevator car and an elevator door of the elevator car.  Doing so would ensure a more effective evacuation process in an emergency situation by preventing an elevator car from stopping to unload passengers at a floor where a door is malfunctioning.
Claim 10: Knecht et al. modified by Bozorgzadeh et al. and Chan discloses a method as stated above, where an alert (fault message) is disclosed in Knecht et al. to be activated in response to at least one status parameter of the door and the status parameter of the door lock, such that the alert is activated on the device (page 3 ¶ [0029]).
Claim 11: Knecht et al. modified by Bozorgzadeh et al. and Chan discloses a method as stated above, where the elevator system is disclosed in Knecht et al. to be switched off in response to the status parameter of the door and the status parameter of the door lock (page 6 ¶ [0084]).  Therefore the elevator car of the elevator system would be deactivated.
Claim 18: Knecht et al. modified by Bozorgzadeh et al. and Chan discloses a method where the status parameter of the door and the status parameter of the door 
Claim 22: Knecht et al. modified by Bozorgzadeh et al. and Chan discloses a method as stated above, where the elevator system is disclosed in Knecht et al. to be switched off in response to the status parameter of the door (page 6 ¶ [0084]).  Therefore an elevator car of the elevator system would be prevented to service a floor at which the door lock is located.  Such a first event is performed for a selected period of time (expiration of timer), at which a second event (operating mode) occurs (page 4 ¶
 [0040]).
Claims 2, 4, 6-9, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Knecht et al. (US 2018/0215579 A1) modified by Bozorgzadeh et al. (US 5,894,911) and Chan (US 2013/0048436 A1) as applied to claims above, further in view of Palmer (US 10,488,833 B2).
Claims 2 and 12: Knecht et al. modified by Bozorgzadeh et al. and Chan discloses a method as stated above, where a status parameter of an elevator door of the elevator system is disclosed in Knecht et al. to be detected (page 6 ¶ [0086]).  These references fail to disclose the elevator/a second door to be closed in response to the status parameter of the door of the door system and the status parameter of the door lock.
However Palmer teaches a method, where first and second doors are controlled to open/close using a first and second door control mechanism, respectively (column 15 lines 4-13), where the first door is closed in response to a status parameter of the second door control mechanism (column 15 lines 35-42).

Claim 4: Knecht et al. modified by Bozorgzadeh et al. and Chan discloses a method as stated above, but fails to disclose a status parameter adjustment command for the door lock to be received, and the door lock to be adjusted in response to the status parameter adjustment command for the door lock.
However Palmer teaches a method, where a status parameter adjustment command (signal indicating certain credentials have been presented) is received for a door lock (magnetic lock 120), and the door lock is adjusted (unlocked) in response to the status parameter adjustment command (column 11 lines 24-29).
Given the teachings of Palmer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Knecht et al. as modified by Bozorgzadeh et al. and Chan with providing a status parameter adjustment command for the door lock to be received, and the door lock to be adjusted in response to the status parameter adjustment command.  Doing so would allow a maintenance personnel “access control” as taught in Palmer (column 11 line 24) when on location.
Claim 6: Knecht et al. modified by Bozorgzadeh et al., Chan and Palmer discloses a method as stated above, where the adjusting is shown in Palmer to include disengaging the door lock (column 11 lines 24-29).
Claim 7: Knecht et al. modified by Bozorgzadeh et al., Chan and Palmer discloses a method as stated above, where first and second doors are shown in Palmer to be controlled to open/close using a first and second door control mechanism, respectively (column 15 lines 4-13), and the first door is closed in response to a received status parameter adjustment command of the second door control mechanism, such that the door is adjusted (closed) in response to the status parameter adjustment command (column 15 lines 35-42). 
Claim 8: Knecht et al. modified by Bozorgzadeh et al., Chan and Palmer discloses a method as stated above, where the adjusting the door is shown in Palmer to include closing the door (column 15 lines 40-42). 
Claim 9: Knecht et al. modified by Bozorgzadeh et al., Chan and Palmer discloses a method as stated above, where doors are shown in Palmer to be controlled to open, close and lock (column 10 lines 40-43).  Therefore the adjusting the door lock would include engaging the door lock engages in response to the status parameter adjustment command for the door lock.
Claim 13: Knecht et al. modified by Bozorgzadeh et al. and Chan discloses a method as stated above, where a status parameter of a second door (elevator door) is disclosed in Knecht et al. to be detected (page 6 ¶ [0086]).  A second door lock is operably connected to the second door (page 5 ¶ [0059]).  These references fail to 
However Palmer teaches a method, where first and second doors are controlled to open/close using a first and second door control mechanism, respectively (column 15 lines 4-13), where the first door is closed in response to a status parameter of the second door control mechanism (column 15 lines 35-42).  Doors are further shown to be controlled to open, close and lock (column 10 lines 40-43).  Therefore a door lock would engage when closing a respective door in response to the second status parameter adjustment command.
Given the teachings of Palmer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Knecht et al. as modified by Bozorgzadeh et al. and Chan with providing a second door lock to be engaged when closing the second door in response to the status parameter of the door and the status parameter of the door lock.  Doing so would help to “prevent the spreading of fire” as taught in Palmer (column 15 lines 40-43) when “a fire has been detected” (column 15 lines 30-32) on a floor.
Claim 14: Knecht et al. modified by Bozorgzadeh et al., Chan and Palmer discloses a method as stated above, where a status parameter of a second door (elevator door) is disclosed in Knecht et al. to be detected (page 6 ¶ [0086]).  A second door lock is operably connected to the second door (page 5 ¶ [0059]).  Doors are shown in Palmer to be controlled to open, close and lock (column 10 lines 40-43).  Therefore a door lock would engage when closing a respective door, in response to the status parameter of the door.
Claim 15: Knecht et al. modified by Bozorgzadeh et al. and Chan discloses a method as stated above, where a status parameter of a second door (elevator door) is disclosed in Knecht et al. to be detected (page 6 ¶ [0086]).  A second door lock is operably connected to the second door (page 5 ¶ [0059]).  This reference fails to disclose a second door lock to be disengaged in response to at least one of the status parameter of the door and the status parameter of the door lock.
However Palmer teaches a method, where a door lock is disengaged (unlocked) in response to a status parameter of a door (column 15 lines 43-45).
Given the teachings of Palmer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Knecht et al. as modified by Bozorgzadeh et al. and Chan with providing a second door lock to be disengaged in response to the status parameter of the door.  Doing so would “allow people to evacuate the building freely” as taught in Palmer (column 15 lines 43-46) when “a fire has been detected” (column 15 lines 30-32) on a floor.
Claim 16: Knecht et al. modified by Bozorgzadeh et al., Chan and Palmer discloses a method as stated above, where the second door is shown in Palmer to be opened in response to the status parameter of the door (column 15 lines 43-45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        July 14, 2021